Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION 1350, CHAPTER 63 OF TITLE 18, UNITED STATES CODE, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to Section 1350, Chapter 63 of Title 18, United States Code, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned, as Chief Executive Officer of Owl Rock Capital Corporation II (the “Company”), does hereby certify that to the undersigned’s knowledge: 1) the Company’s Form 10-Q for the three months ended June 30, 2017 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2) the information contained in the Company’s Form 10-Q for the three months ended June 30, 2017 fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 8, 2017 By: /s/Craig W. Packer Craig W. Packer Chief Executive Officer
